 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RAFAEL ARROYO, JR,                   ) Case No.: 1:18-cv-1648 -DAD JLT
                                          )
12             Plaintiff,                 ) ORDER DISCHARGING ORDER TO SHOW
                                          ) CAUSE
13        v.                              )
                                          )
14   MILLENNIUM ACQUISITIONS LLC, et al., )
                                          )
15             Defendants.                )
                                          )
16
17          The Court ordered the plaintiff to show cause why sanctions should not be imposed for his
18   failure to prosecute this action and file proofs of service. (Doc. 4) Alternatively, the Court permitted
19   the plaintiff file the proofs of service. Id. He has done that. (Docs. 5-6) Thus, the Court ORDERS
20   the order to be show cause be DISCHARGED.
21
22   IT IS SO ORDERED.
23      Dated:     February 26, 2019                           /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                         1
